Daniel D. Tavares appeals from the denial, without a hearing, of his petition for relief in the county court pursuant to G. L. c. 211, § 3, in which he claimed that his convictions, based on his guilty pleas, were duplicative.1 For the reasons stated in Tavares v. Commonwealth, 447 Mass. 1011 (2006), the single justice properly denied relief.

Judgment affirmed.


Tavares’s petition also sought mlings (either from the single justice or from the full court) on questions of law relating to his sentences. In his brief on appeal, however, Tavares presents no argument concerning those questions. Tavares has also presented an additional question, concerning his larceny convictions, in a separate petition to this court. That question was not before the single justice and is not properly before us. Furthermore, each of Tavares’s questions could have been raised in an appropriate postconviction motion.